Citation Nr: 1734536	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-47 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has active duty service in the United States Army from November 2003 to November 2004, with additional time served in a reserve unit.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded this issue in March 2016.

In Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) the United States Court of Appeals for Veterans Claims (Court) held that in determining the scope of a claim the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  The Board notes that the Veteran has been diagnosed with anxiety disorder, schizoaffective disorder, and with depressive disorder.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as described above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issue.  Preliminarily, the Board notes that the AOJ has not complied with the March 2016 remand directives.  The March 2016 remand specifically stated that the claims file should be returned to the July 2009 VA examiner, Dr. R.D.; if the doctor was unavailable, the Veteran was to be scheduled for a VA examination with another doctor of appropriate specialty.  However, on remand, a supplemental opinion was provided in March 2017 by a Dr. J.S., which was based on a review of the claims file rather than an in-person examination.  Given that a supplemental opinion was provided by another doctor without an in-person examination of the Veteran, the Board determines that there has not been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

On remand the AOJ should schedule the Veteran for a supplemental VA examination.  The Board notes that the Veteran's attorney has contended that the Board has not satisfied the duty to assist as neither VA examination was thorough enough and had not referenced the possibility of an in-service stressor.  The Veteran's attorney pointed to several treatment notes where the Veteran expressed stress residuals from his time stationed in Kuwait.  Specifically, she referenced a treatment note from March 2013 where the Veteran reported having sleep deprivation, stress, and loss of life during his time in Kuwait, and that in August 2013 he reported that he had residuals of stress from the work responsibility in service.  The Veteran has asserted that he had excessive absences from work due to mental health symptoms, which is documented.  The Board notes that the March 2017 VA examiner did not reference treatment notes beyond 2009 in the opinion.  Given these facts, the VA examiner should review the entire claims file and determine whether the Veteran had an in-service stressor for mental health disability purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

The Veteran's representative has contended that the Veteran's full personnel record may not have been associated with the claims file, and that she has requested the personnel file.  Therefore, on remand the AOJ should solicit any outstanding personnel records from the Veteran's attorney.  

Any updated treatment records should be solicited from the Veteran and associated with the claims file on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding mental health treatment records.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.  

2.  Obtain any outstanding military personnel records from the Veteran's attorney or the appropriate repository.  All actions to obtain the requested records should be fully documented in the claims file.  

3.  Ask the Veteran to detail all claimed military stressors, and then undertake efforts to verify any claimed stressors for which the Veteran has provided adequate information for verification purposes.  All actions in this regard should be clearly documented in the claims file.  

4.  After all development has been completed, afford the Veteran a VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence, to include the mental health treatment records and lay statements, specifically the treatment records from March 2013 and August 2013 that described the residual stress from sleep deprivation and increased responsibility during service in Kuwait, the examiner should render any relevant diagnoses pertaining to an acquired psychiatric disability.  For each diagnosed acquired psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the acquired psychiatric disability had its onset during active duty, manifested to a compensable degree within one year following active duty, or is otherwise related to active duty.  

If posttraumatic stress disorder (PTSD) is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.  

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

5.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, issue the Veteran and his attorney a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




